Citation Nr: 1640070	
Decision Date: 10/05/16    Archive Date: 10/19/16

DOCKET NO.  10-42 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an effective date earlier than April 29, 2008, for the grant of service connection for degenerative disc disease, low back, to include on the basis of clear and unmistakable error (CUE) in a February 1995 rating decision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Purdum, Counsel
INTRODUCTION

The Veteran has active service from July 1992 to September 1994. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which granted service connection for degenerative disc disease, low back, effective April 29, 2008. 

In December 2013, the Veteran testified before the undersigned Veterans Law Judge (VLJ), seated at the Board's Central Office in Washington, D.C.  The Veteran also offered testimony at a January 2012 hearing of a Decision Review Officer (DRO).  Transcripts of the hearings have been associated with the claims file. 

In April 2014, the Board remanded this case for additional development.  The file has now been returned to the Board for further consideration.


FINDINGS OF FACT

1. The Veteran submitted a claim of entitlement to service connection for a low back disability on December 22, 1994, upon which he asserted that he injured his low back during service; he denied post-service treatment.
 
2. The Veteran's service treatment records reflect treatment for low back complaints, without physical findings upon separation from service; and the RO denied the claim in a February 1995 rating decision.

3. The Veteran was notified of the RO's February 1995 decision and of his appellate rights by letter dated March 17, 1995; he did not appeal the decision.

4.  The denial of service connection for a low back disability in the February 1995 rating decision was reasonably supported by the law at the time and the evidence then of record, which did not establish a current disability.

5.  The Veteran submitted a claim of entitlement to service connection for a low back disability on April 29, 2008, granted by a March 2009 rating decision, effective April 29, 2008.

6. There were no pending, unadjudicated claims of entitlement to service connection for a low back disability between March 17, 1995 and April 29, 2008.


CONCLUSIONS OF LAW

1. CUE was not committed in the February 1995 rating decision by not granting service connection for a low back disability.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105 (2015). 

2. Entitlement to an effective date earlier than April 29, 2008, for the grant of service connection for degenerative disc disease, low back, is not established.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist in developing a claim for benefits.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015). 

As the issue of entitlement to an earlier effective date of service connection stems from a granted claim, the issue of whether there was adequate VCAA notice is moot, as the purpose of such notice was fulfilled with the grant of service connection.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Veteran's service treatment records and all available and identified post-service treatment records have been associated with the claims file.  See 38 C.F.R. § 3.159.  He has not identified any other records or evidence he wished to submit or have VA obtain in connection with this issue. 

Because the issue of entitlement to an earlier effective date turns on the application of law rather than the weighing of facts that are in dispute, further notice or assistance is not warranted.  See 38 C.F.R. § 3.159(d); see also Mason v. Principi, 16 Vet. App. 129, 132 (2002) (holding that the VCAA does not apply when the law rather than the evidence is dispositive).

With regard to whether CUE was committed in the February 1995 rating decision, the VCAA does not apply, as a motion to reverse or revise a final decision on the basis of CUE is not a claim for benefits, but is rather a collateral attack on that decision.  See Livesay v. Principi, 15 Vet. App. 165, 178-179 (2001) (holding that the VCAA does not apply to motions to revise or reverse a decision based on CUE); see also Mason, 16 Vet. App. at 132. 

Accordingly, no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).

Additionally, the Board finds there has been substantial compliance with its April 2014 remand directives.  38 C.F.R. § 3.655(2015); Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders), D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The Agency of Original Jurisdiction (AOJ) sough the Veteran's VA treatment records dated from September 1994 to December 1996.  Records dated from December 1996 forward were obtained.  A negative response for any records dated prior to December 1996 was received in May 2014, and the Veteran was notified of such in August 2014.  Of note, the earliest VA treatment note of record, which is dated December 18, 1996, states that the Veteran was homeless, that he had back pain but had never been treated, and that he was requesting information on how to access medical care for his back problem.  The Veteran also stated that his claim for service connection had been denied recently.  In August 2014, the Veteran stated that the December 18, 1996 VA treatment note is when he "first sought treatment for back conditions" from VA.  See VA Form 21-4138, dated August 27, 2014.  In light of this statement, the negative response from the VAMC, as well as the December 18, 1996 VA treatment note indicating that it was the Veteran's initial treatment at VA (i.e., that he was requesting information on how to access medical care), the Board finds that VA treatment records dated prior to December 18, 1996 do not exist and that no additional development is required.  See 38 C.F.R. § 3.159(c)(2).  

Earlier Effective Date and CUE

The Veteran asserts that he is entitled to an effective date earlier than April 29, 2008, for the grant of service connection for degenerative disc disease, low back, on the basis that such should have been granted in the February 1995 rating decision that denied his claim, and that there was thus CUE in that rating decision.

In statements made during the course of the appeal, and during his December 2013 Board hearing, the Veteran asserted that he injured his low back during service, in June 1993, related to a motor vehicle accident, and that he sought in-service low back treatment on a number of occasions.  He argued that the while the RO, in its February 1995 rating decision concluded that he incurred in-service muscle strain cleared and/or resolved and that he presented without a chronic permanent residual disability upon separation from service; such was not a sprain, did not clear or resolve, and that he did have a residual disability upon separation.  He asserted that his service separation physical examination was inadequate, as such was conducted by a corpsman and not a physician and did not include low back stretches or exercises to determine the extent of any low back disability.  He reported that he sought VA treatment for low back pain right after service and also reported that he sought private treatment before seeking VA treatment.  He reported that VA failed to assist him in his original claim in December 1994, as he was not sent any letters by VA or afforded a VA examination to determine the etiology of any current low back disability, and such would have shown arthritis manifest to a compensable degree within one year of service.  

The Veteran also noted that the RO, in the February 1995 rating decision, reported that they had considered his service treatment records, dated through December 1994, and that such was a clear error, as he separated from service in September 1994.  He noted that the RO, in the February 1995 rating decision, did not discuss each individual instance of in-service treatment for low back complaints documented in his service treatment records.  Further, the Veteran asserts that, in the February 1995 rating decision, the RO "failed to comply with multiple VA regulations," including 38 U.S.C.A. § 5107(a) and 38 C.F.R. §§ 3.159, 3.307, 3.309, and 3.326.  See VA Form 21-4138, dated August 27, 2014.

For the following reasons, the Board finds that entitlement to an earlier effective date, including on the basis of CUE in the February 1995 rating decision, is not established. 

Extant at the time of the February 1995 rating decision, service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury or for aggravation of a preexisting injury or disease contracted in the line of duty during active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Where certain Veterans with a chronic disorder, including arthritis, which becomes manifest to a compensable degree within one year from the date of termination of such service, the disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The Veteran submitted a claim of entitlement to service connection for a low back disability in December 1994.  Service connection for such was denied in a February 1995 rating decision.  He was notified of the February 1995 decision and his appellate rights by a March 17, 1995 letter.  See 38 C.F.R. § 19.25 (2015).  At the time of his December 2013 Board hearing, the Veteran asserted that he does not remember receiving notice of his February 1995 rating decision, as he was dealing with homelessness and alcoholism, and reported that he received the notice eventually through a VA contact that was assisting veterans.  However, the March 17, 1995 notice letter was mailed to the Veteran at his current address of record at that time, as he had reported on his original claim dated in December 1994, just three months earlier.  Further, the letter was not returned by the postal service as undeliverable.  There is a presumption of administrative regularity in VA processes, procedures, and mailings allowing the assumption that VA has properly discharged its duties and responsibilities.  See Ashley v. Derwinski, 2 Vet. App. 62, 64 (1992) (the "presumption of regularity" applies to the official acts of public officers, and in the absence of clear evidence to the contrary, it must be presumed they have properly discharged their official duties); see also Mindenhall v. Brown, 7 Vet. App. 271 (1994).  This presumption of administrative regularity does not diminish the claimant's responsibility to keep VA informed of changes of address and, if he does not, VA is not obligated to turn up heaven and earth to find him.  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  In this case, the Board presumes that the notice was indeed delivered to the Veteran; as there is no clear evidence of nondelivery or evidence of another address on file at which the claimant perhaps could have been located.

The Veteran did not appeal the February 1995 denial of service connection for a low back disability.  See 38 C.F.R. §§ 20.200, 20.201, 20.302(a) (2015) (setting forth requirements and timeframe for submitting a Notice of Disagreement). Moreover, new and material evidence was not submitted within one year of the date of mailing of the decision with respect to this issue.  See 38 C.F.R. § 3.156(b) (2015); Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  Consequently, the February 1995 rating decision became final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2015). 

As to the issue of the finality of the February 1995 rating decision, the Board has considered that the Veteran, during the course of his present appeal, had initially identified relevant VA treatment records, dated as early as September 1994, and in essence asserts that such were of record at the time of the February 1995 rating decision and warranted consideration at that time (or, concerning the finality of the rating decision, within one year of the date of mailing of the decision).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the United States Court of Appeals for Veterans Claims (Court) held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record and that such documents are thus constructively part of the record before the Secretary and Board even where they were not actually before the adjudicating body. 

In this case, it is significant that the Veteran, in his December 1994 claim of entitlement to service connection for a low back disability, denied post-service, or civilian, treatment.  He did not identify any VA facility as the source of any relevant treatment records.  As explained above, in light of the May 2014 negative response to the AOJ's request for any VA treatment records dated prior to December 1996, the Veteran's more recent August 2014 statement that the December 18, 1996 VA treatment note is when he "first sought treatment for back conditions" from VA, and the December 18, 1996 VA treatment note itself indicating that it was the Veteran's initial treatment at VA (i.e., that he was requesting information on how to access medical care), the Board finds that VA treatment records dated prior to December 18, 1996 do not exist.  Thus, the initial VA treatment records are dated after the February 1995 rating decision and after the expiration of the appellate period on March 17, 1996.  The Veteran has also more recently, in August 2014, submitted evidence showing that he sought treatment at a private facility in March 1995 and September 1995, before seeking VA treatment.  However, no private treatment records were of record in February 1995 or within the one-year appellate period.  See 38 C.F.R. § 3.156(b).  Thus, the February 1995 rating decision is final.

The Veteran submitted a claim of entitlement to service connection for a low back disability, received by VA on April 29, 2008.  In a February 2009, a private examiner, contracted by VA, offered a positive etiological opinion as to the Veteran's current low back disability, degenerative disc disease, and service.  The RO granted service connection for degenerative disc disease, low back, effective April 29, 2008, in its March 2009 rating decision.

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The effective date of an evaluation and an award of compensation based on a reopened claim is the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(2).  Thus, once a previous decision has become final, as is the case here, based on the discussion above, the earliest effective date of service connection generally is the date of the petition to reopen rather than the date of the initial claim.  See id.  The only exceptions to this rule is when a later grant of service connection is based in whole or in part on newly obtained service department records under certain circumstances, as provided in 38 C.F.R.§ 3.156(c), and when the decision is revised or reversed on the basis of CUE.  As the grant of service connection for the Veteran's degenerative disc disease, low back, was not based on newly obtained service department records, and no party asserts otherwise, the only basis for an effective date prior to April 29, 2008, would be a determination that a claim was previously submitted but not yet adjudicated, and/or that there was CUE in the February 1995 rating decision in not granting service connection for a low back disability.  

Previous determinations which are final and binding will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior decision will be reversed or amended.  38 U.S.C.A. § 5109A (a); 38 C.F.R. § 3.105(a).  For the purpose of authorizing benefits, a rating or other decision that constitutes a reversal or revision of a prior decision on the grounds of CUE has the same effect as if the decision had been made on the date of the prior decision.  38 U.S.C.A. § 5109A(b); 38 C.F.R. § 3.105(a).

CUE is defined as "an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  In order to establish CUE, the claimant must show that an "outcome-determinative error occurred, that is, an error that would manifestly change the outcome of a prior decision."  Yates v. West, 213 F.3d 1372, 1374 (Fed. Cir. 2000); see also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).  In sum, CUE is the kind of error that "when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), aff'd on reconsideration, 6 Vet. App. 162, 163 (1994).

The determination regarding CUE must be made based on the record and the law that existed at the time the decision was made.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  Evidence that was not of record at the time of the decision cannot be used to determine if CUE occurred.  See Porter v. Brown, 5 Vet. App. 233 (1993).
Simply claiming CUE on the basis that the previous adjudication had improperly weighed and evaluated the evidence can never satisfy the stringent definition of CUE.  Fugo, 6 Vet. App. at 44; see also Russell, 3 Vet. App. at 313-14.  Similarly, general and unspecified allegations of error based on the failure to follow regulations, failure to satisfy due process requirements, failure to accord benefit of the doubt, failure of duty to assist, and any other general, non-specific claim of "error" are too broad to show CUE.  See Fugo, 6 Vet. App. at 44. 

Thus, there is a three-part test to determine whether a prior decision was based on CUE: (1) "[e]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell, 3 Vet. App. 310, 313-14); Wilson v. West, 11 Vet. App. 383, 386 (1998).

The Board finds that no error of fact or law was committed in the February 1995 rating decision.  The RO considered all evidence of record at the time of its February 1995 denial.  Despite the Veteran's assertions that there was evidence not considered by the RO, he has described such evidence to include his post-service private treatment records dated in March 1995, September 1995 and December 1996; and his post-service VA treatment records which are dated as early as December 1996.  However, there were no private treatment records associated with the file at the time of the February 1995 rating decision; rather, the Veteran only recently submitted evidence of this treatment in 2014.  Further, the earliest VA treatments (dated in December 1996) are dated after the February 1995 rating decision and after the expiration of the appellate period on March 17, 1996.  At the time of the February 1995 rating decision, there was no post-service medical evidence showing complaints of, treatment for, or a diagnosis of a low back disorder.  In fact, there was no post-service medical evidence of record, and the Veteran had not identified any relevant post-service treatment.  Evidence added to the record at a later date (i.e., after the February 1995 rating decision and the expiration of the appellate period), including evidence of the Veteran's private treatment in 1995 and 1996 and his VA treatment records dated as early as December 1996, cannot be considered in the evaluation of CUE.  See Porter, 5 Vet. App. 233.

While the Veteran has asserted that the RO did not properly comply with 38 C.F.R. §§ 3.159 and 3.326, and that the RO should have afforded him a VA examination and/or assisted him by sending him a letter, a claimed breach of duty to assist in development of the claim cannot serve as a basis for reversal or revision on the basis of CUE.  See Fugo, 6 Vet. App. at 44.  

The Veteran has also asserted that the RO erred in citing the dates of his service treatment records, that such were dated through December 1994 when he separated from service in September 1994, and that the RO erred in not including in its discussion an instance of in-service low back treatment.  However, he has not explained how the error in citing the dates of his service treatment records, clearly a typographical error, as no party asserts that there were in existence service treatment records dated from September 1994 to December 1994, or the error in not including a discussion of his additional in-service low back treatment, resulted in outcome-determinative errors that could manifestly change the outcome of the rating decision.  Yates, 213 F.3d 1372, 1374; see also Bustos, 179 F.3d 1378.  The RO did not assert that the Veteran did not injure his low back during service, and instead discussed in-service low back complaints and treatment for muscle strain.  The RO denied the Veteran's claim on the basis that there was no evidence of a current back disorder.  There is no indication or assertion that a discussion of the additional instance of in-service low back treatment would have resulted in a different outcome.  

Considering the record and the law that existed at the time of the February 1995 rating decision, there is no evidence that the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied.  While the Veteran argues with the quality and results of his service separation examination and the characterization of his in-service low back complaints, the correct facts, specifically, the July 1994 Report of Medical Examination, silent for any low back disability, and his service treatment records demonstrating diagnoses of muscle strain, were indeed before the adjudicator.  There is no evidence of an error that is undebatable that had it not been made, the outcome would be different.  Damrel, 6 Vet. App. 242, 245; Wilson, 11 Vet. App. 383, 386.  The Veteran's assertions that the RO came to wrong conclusion or otherwise improperly weighed and evaluated the evidence, in this case, his assertion that the RO improperly concluded that his in-service low back complaints had cleared and/or resolved and that there was no permanent residual disability was shown at the time of separation, or concerning the adequacy of the separation examination itself, can thus never satisfy the stringent definition of CUE.  Fugo, 6 Vet. App. at 44.  A simple disagreement as to how the facts were weighed or evaluated cannot lead to a finding of CUE.  See Damrel, 6 Vet. App. at 245.  The evidence of record at the time of the February 1995 rating decision contained no objective pathology of the Veteran's low back.  Thus, it was certainly within the province of the RO to find that the Veteran did not have a current low back disability.

Further, the Veteran claims that the RO failed to consider 38 U.S.C.A. § 5107(a) and 38 C.F.R. §§ 3.307 and 3.309.  However, 38 U.S.C.A. § 5107(a) relates to the claimant's responsibility to present and support a claim, and not to any responsibility of the RO.  With respect to any assertion that the RO failed to apply 38 U.S.C.A. § 5107(a), general and unspecified allegations of error based on the failure to accord benefit of the doubt are too broad to show CUE.  See Fugo, 6 Vet. App. at 44.   Likewise, the Veteran's assertion that the RO failed to consider 38 C.F.R. §§ 3.307 and 3.309 amounts to a general and unspecified allegation of error based on the failure to follow regulations.  Id.  In any event, both 38 C.F.R. §§ 3.307 and 3.309 require the presence of a current disability in order to award service connection, which was not shown by the evidence at the time of the February 1995 rating decision.  The evidence before the RO, the Veteran's service treatment records showing in-service complaints and treatment for low back pain on occasions in 1993, were silent for a low back disability at the time of his separation from service in September 1994.  There was no post-service medical evidence of record.  The RO's factual determination that the Veteran's in-service low back diagnoses, muscle strains, resolved or cleared, and were temporary conditions which resolved with treatment, and no permanent residual disability was shown, was supported by a plausible factual basis, normal clinical findings upon separation from service.   

In the absence of the kind of error of fact or law which would compel the conclusion that the result would have been manifestly different but for the error, there is simply no basis upon which to find CUE in the February 1995 rating decision with regard to the denial of service connection for a low back disability.

The Board next turns to the issue of whether an earlier effective date is warranted based on the date of claim.  A claim is defined as any communication or action indicating an intent to apply for one or more benefits under VA law.  See 38 C.F.R. § 3.155 (2013); Brannon v. West, 12 Vet. App. 32, 34-5 (1998).  The mere presence of medical evidence in the record does not establish intent on the part of the Veteran to seek service connection for the benefit in question.  See Brannon, 12 Vet. App. 32, 34-5.  In the present appeal, no party asserts that the Veteran submitted a claim of entitlement to service connection for a low back disability between the time of the February 1995 rating decision, or the expiration of that appellate period on March 17, 1996, and his April 29, 2008, claim.  There is no claim of record, formal or informal, for service connection for a back disorder between March 17, 1996, and April 29, 2008.  See 38 U.S.C.A. §§ 501, 5101; 38 C.F.R. §§ 3.151, 3.155.  No correspondence makes any mention of a low back disorder or an intent to apply for service connection for a low back disorder during this period.  

As noted above, once a previous decision has become final, the earliest effective date of service connection is the date of the petition to reopen rather than the date of the initial claim.  See U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(2).  
Accordingly, as the date of the Veteran's reopened claim of entitlement to service connection for a low back disability is April 29, 2008, this is the earliest date that may be assigned for the award of service connection.  See 38 C.F.R. § 3.400.  Thus, the appeal of the effective date assigned must be denied as a matter of law, and the benefit-of-the-doubt rule does not apply.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law, and not the evidence, is dispositive of a claim, such claim should be denied because of the absence of legal merit or the lack of entitlement under the law); see also 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R.      § 3.102 (2015). 


ORDER

Entitlement to an effective date earlier than April 29, 2008, for the grant of service connection for degenerative disc disease, low back, to include on the basis of clear and unmistakable error in a February 1995 rating decision, is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


